                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 MICHAEL YOUNG                                                                   CIVIL ACTION

 VERSUS                                                                              NO. 18-6624

 JAMES LEBLANC, ET AL.                                                         SECTION: “R”(1)



                                            ORDER

       Plaintiff has filed a “Motion for Default Judgment.” Rec. Doc. 19. For the following

reasons, that motion is DENIED.

       First, the motion for default judgment is premature because a default has not been entered

pursuant to Fed. R. Civ. P. 55(a). See Structural Concrete Products, LLC v. Clarendon America

Insurance Co., 244 F.R.D. 317, 328 (E.D. Va. 2007); Griffin v. Foti, Civ. Action No. 03-1274,

2003 WL 22836493, at *1 (E.D. La. Nov. 24, 2003); Great Atlantic & Pacific Tea Co. v. Heath,

Civ. Action No. 95-509, 1995 WL 258317, at *1 (E.D. La. Apr. 27, 1995).

       Second, in any event, entry of a default judgment is not warranted. Entry of a default

judgment is a matter of discretion, and “a party is not entitled to a default judgment as a matter of

right, even where the defendant is technically in default. In fact, default judgments are a drastic

remedy, not favored by the Federal Rules and resorted to by courts only in extreme situations.”

Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001) (citations, quotation marks, and brackets

omitted); accord Griffin, 2003 WL 22836493, at *1. This is not such a situation, especially in light

of the fact that the defendants have now answered plaintiff’s complaint.

       Plaintiff has also filed a “Motion to Strike.” Rec. Doc. 23. That motion is likewise

DENIED. In his motion, plaintiff challenges the validity of some of the defenses the defendants
have asserted in their pro forma answer. While several of plaintiff’s points are well taken

considering that he has requested only prospective injunctive relief, the validity of the defenses the

defendants actually pursue will be decided at a later stage in this proceeding.

       Plaintiff has also filed a “Motion to Compel Discovery.” Rec. Doc. 28. The defendants

are ORDERED to file a response to motion no later than January 23, 2019, at which time the

motion will be taken under submission without the necessity of oral argument.

       New Orleans, Louisiana, this twenty-eighth day of December, 2018.




                                               __________________________________________
                                               JANIS VAN MEERVELD
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
